IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

DALE CHRISTOPHER DANIELS, NOT FINAL UNTIL TIME EXPIRES TO
JR.,                      FILE MOTION FOR REHEARING AND
                          DISPOSITION THEREOF IF FILED
     Petitioner,
                          CASE NO. 1D14-4844
v.

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed April 13, 2015.

Petition for Writ of Prohibition -- Original Jurisdiction.

Dale Christopher Daniels, Jr., pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Charles R. McCoy, Senior Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of prohibition is denied on the merits.

THOMAS, CLARK, and WETHERELL, JJ., CONCUR.